Case 17-31432-sgj11 Doc 1614 Filed 02/05/20         Entered 02/05/20 14:41:43       Page 1 of 12



 William T. Reid, IV (TX Bar No. 00788817)       Bradford J. Sandler (admitted pro hac vice)
 Eric D. Madden (TX Bar No. 24013079)            Shirley S. Cho (admitted pro hac vice)
 REID COLLINS & TSAI LLP                         Steven W. Golden (TX Bar No. 5374152)
 1601 Elm St., 42nd Floor                        PACHULSKI STANG ZIEHL & JONES LLP
 Dallas, Texas 75201                             919 North Market Street, 17th Floor
 Telephone: (214) 420-8900                       P.O. Box 8705
 Facsimile: (214) 420-8909                       Wilmington, DE 19801
 wreid@rctlegal.com                              Telephone: (302) 652-4100
 emadden@rctlegal.com                            Facsimile: (302) 652-4400
                                                 bsandler@pszjlaw.com
                                                 scho@pszjlaw.com
 Counsel for the Adeptus Litigation Trust        sgolden@pszjlaw.com

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                             §
 In re:                                      §   Chapter 11
                                             §
 ADPT DFW Holdings LLC, et al.,              §   Case No. 17-31432
                                             §
                                 Debtors.    §   Jointly Administered under
                                             §   Case No. 17-31432
                                             §
                                                 Hearing Date: March 5, 2020
                                             §
                                                 Time:         9:30 a.m.
                                             §
                                                 Opposition Deadline: February 26, 2020

          SIXTH MOTION OF THE ADEPTUS LITIGATION TRUST FOR AN ORDER
             FURTHER EXTENDING THE DEADLINE TO OBJECT TO CLAIMS

           A HEARING ON THIS MOTION WILL BE HELD ON MARCH 5, 2020 AT
           9:30 A.M. (PREVAILING CENTRAL TIME) BEFORE THE
           HONORABLE STACEY G. C. JERNIGAN IN COURTRROOM NO. 1 OF
           THE EARLE CABELL FEDERAL BUILDING 1100 COMMERCE ST.,
           DALLAS, TX 75242-1496. ANY RESPONSE OR OPPOSITION TO THIS
           MOTION SHALL BE IN WRITING AND FILED WITH THE CLERK OF THE
           UNITED STATES BANKRUPTCY COURT AT 1100 COMMERCE STREET,
           ROOM 1254, DALLAS, TEXAS 75242-1496 BEFORE THE CLOSE OF
           BUSINESS ON FEBRUARY 26, 2020, WHICH IS AT LEAST 21 DAYS
           FROM THE DATE OF SERVICE HEREOF. A COPY OF THE RESPONSE OR
           OPPOSITION SHALL BE SERVED UPON BRADFORD J. SANDLER AND
           SHIRLEY S. CHO, COUNSEL FOR THE TRUST.




 DOCS_SF:102229.4 13046/001
Case 17-31432-sgj11 Doc 1614 Filed 02/05/20              Entered 02/05/20 14:41:43        Page 2 of 12



          IF NO WRITTEN RESPONSE OR OPPOSITION IS TIMELY FILED, THE
          RELIEF REQUESTED BY THE TRUST SHALL BE DEEMED TO BE
          UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
          THE RELIEF SOUGHT HEREIN.

          The Adeptus Litigation Trust (the “Trust”) hereby moves this Court (the “Motion”) for

 entry of an order in the above-captioned chapter 11 cases of ADPT DFW Holdings, LLC, et al.

 (collectively, the “Debtors”), in substantially the form attached hereto as Exhibit A pursuant to

 section 105(a) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9006 of

 the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) further extending the

 period within which the Trust may object to claims filed against the Debtors in the above-

 captioned cases for a period of one hundred-eighty (180) days from March 30, 2020, to and

 including September 26, 2020. In support of the Motion, the Trust respectfully states as follows:

                                        Jurisdiction and Venue

          1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

 1334 and Article 12.1 of Plan (as defined below). This matter is a core proceeding within the

 meaning of 28 U.S.C. § 157(b)(2).

          2.       Venue of this proceeding and this Motion is proper in this District pursuant to 28

 U.S.C. §§ 1408 and 1409.

          3.       The statutory and rule bases for the relief requested herein are section 105(a) and

 Bankruptcy Rule 9006(b)(1).

                                              Background

          4.       On April 19, 2017 (the “Petition Date”), each of the Debtors filed a voluntary

 petition with this Court under chapter 11 of the Bankruptcy Code.

          5.       On September 13, 2017, the Debtors filed their Sixth Amended Joint Plan of

 Reorganization under Chapter 11 of the Bankruptcy Code (the “Plan”) [Docket No. 719]. On


                                                    1
 DOCS_SF:102229.4 13046/001
Case 17-31432-sgj11 Doc 1614 Filed 02/05/20             Entered 02/05/20 14:41:43        Page 3 of 12



 September 29, 2017, the Court confirmed the Plan pursuant to the Order Confirming Debtors’

 Sixth Amended Joint Plan of Reorganized Under Chapter 11 of the Bankruptcy Code (the

 “Confirmation Order”) [Docket No. 821]. The Plan became effective on October 2, 2017 (the

 “Effective Date”). See Docket No. 826. Following the Effective Date of the Plan, the Trust was

 vested with authority to resolve the Medical Malpractice Claims, General Unsecured Claims,

 Subordinated Claims, and Convenience Class Claims. Confirmation Order ¶ 30.

          6.       According to the Plan and Confirmation Order, “the deadline to object to Claims

 (including Claims which may be entitled to priority under section 507 of the Bankruptcy Code)

 is the later of (a) one hundred eighty (180) days after the Effective Date or (b) such later date as

 may be fixed by this Court upon any request by the Reorganized Debtors or the Litigation Trust

 Trustee, as applicable, which is filed prior to the expiration of any deadline set forth herein, and

 to the extent any such request is timely filed, the date shall automatically be extended until the

 Court resolves the request to extend the deadline.” Confirmation Order ¶ 30; see Plan,

 Article 8.1. Therefore, pursuant to the Plan, the original Claims Objection Deadline was March

 31, 2018 (the “Claims Objection Deadline”).

          7.       On February 22, 2018, the Trust filed its Motion of the Adeptus Litigation Trust

 Pursuant to Section 105(a) of the Bankruptcy Code and Fed. R. Bankr. P. 9006(b)(1) For an

 Order Extending the Deadline to Object to Claims [Docket 1057] (the “First Extension

 Motion”). On March 26, 2018, the Court entered an order granting the First Extension Motion

 [Docket No. 1170], extending the deadline to object to claims from March 31, 2018 to July 30,

 2018.

          8.       On May 18, 2018, the Trust filed its Second Motion of the Adeptus Litigation

 Trust Pursuant to Section 105(a) of the Bankruptcy Code and Fed. R. Bankr. P. 9006(b)(1) For



                                                    2
 DOCS_SF:102229.4 13046/001
Case 17-31432-sgj11 Doc 1614 Filed 02/05/20             Entered 02/05/20 14:41:43        Page 4 of 12



 an Order Extending the Deadline to Object to Claims [Docket 1306] (the “Second Extension

 Motion”). On June 15, 2018, the Court entered an order granting the Second Extension Motion

 [Docket No. 1339], extending the deadline to object to claims from July 30, 2018 to December

 31, 2018.

          9.       On October 25, 2018, the Trust filed its Third Motion of the Adeptus Litigation

 Trust Pursuant to Section 105(a) of the Bankruptcy Code and Fed. R. Bankr. P. 9006(b)(1) For

 an Order Extending the Deadline to Object to Claims [Docket 1411] (the “Third Extension

 Motion”). On November 29, 2018, the Court entered an order granting the Third Extension

 Motion [Docket No. 1426], extending the deadline to object to claims from December 31, 2018

 to June 30, 2019.

          10.      On May 15, 2019, the Trust filed its Fourth Motion of the Adeptus Litigation

 Trust Pursuant to Section 105(a) of the Bankruptcy Code and Fed. R. Bankr. P. 9006(b)(1) For

 an Order Extending the Deadline to Object to Claims [Docket 1552] (the “Fourth Extension

 Motion”). On June 13, 2019, the Court entered an order granting the Fourth Extension Motion

 [Docket No. 1572], extending the deadline to object to claims from June 30, 2019 to December

 31, 2019.).

          11.      On November 8, 2019, the Trust filed its Fifth Motion of the Adeptus Litigation

 Trust Pursuant to Section 105(a) of the Bankruptcy Code and Fed. R. Bankr. P. 9006(b)(1) For

 an Order Extending the Deadline to Object to Claims [Docket 1603] (the “Fifth Extension

 Motion”). On December 11, 2019, the Court entered an order granting the Fifth Extension

 Motion [Docket No. 1610], extending the deadline to object to claims from December 31, 2019

 to March 30, 2020 (the “Current Claims Objection Deadline”).




                                                    3
 DOCS_SF:102229.4 13046/001
Case 17-31432-sgj11 Doc 1614 Filed 02/05/20              Entered 02/05/20 14:41:43        Page 5 of 12



          12.      On June 15, 2018, the Court entered the Order Granting Litigation Trust’s Motion

 to Establish Claim Objection Procedures [Dkt. No. 1338] (“Claims Procedures Order”). The

 entry of the Claims Procedures Order has greatly expedited the Trust’s ability to prosecute

 routine objections to claims. Since the Fifth Extension Motion, the Trust has negotiated an

 additional stipulation resolving claims on a consensual basis without the need to have to file

 objections since the Fifth Extension Motion has been filed.

                                            Litigation Update

          13.      As the Court is aware, the Trust is pursuing litigation in other venues that may

 resolve disputed claims here and expedite the claim reconciliation process.

          14.      On May 17, 2019, the Trust filed the lawsuit styled Drivetrain, LLC v. Hall, et al.,

 No. 4:19-cv-371, in the United States District Court for the Eastern District of Texas. In that

 action, the Trustee seeks over $50 million in damages caused by breaches of the fiduciary duties

 that Thomas Hall, Timothy Fielding, and Graham Cherrington owed to First Choice ER, LLC, as

 its Chief Executive Officer, Chief Financial Officer, and Chief Operating Officer, respectively.

 On July 19, 2019, Messrs. Hall, Fielding, and Cherrington filed a motion to dismiss, which is

 currently under advisement. Document discovery is substantially complete, and the parties have

 begun scheduling depositions. Discovery closes on March 31, 2019.

          15.      The Trust has since reached a settlement with Mr. Fielding in connection with that

 lawsuit. That settlement’s terms include resolving Mr. Fielding’s claims against the Debtors’

 estates, as set forth in the Stipulation filed on January 31, 2020 [Docket No. 1613].

          16.      On May 17, 2019, the Trust also filed a lawsuit in Delaware Chancery Court,

 styled Drivetrain, LLC v. Hall, et al., No. 2019-0365-JYL. In that action, the Trust seeks

 damages exceeding $500 million arising from, inter alia, breaches of fiduciary duties that the



                                                    4
 DOCS_SF:102229.4 13046/001
Case 17-31432-sgj11 Doc 1614 Filed 02/05/20               Entered 02/05/20 14:41:43          Page 6 of 12



 defendants in that case owed to Debtors Adeptus Health Inc. and Adeptus Health LLC. On

 September 18, 2019, the defendants filed a motion to dismiss, which the Chancery Court denied

 on January 21, 2020. The Chancery Court has not yet entered a scheduling order; however, the

 Trust anticipates that trial will begin in April 2021. Like the Texas action, the Delaware action

 involves defendants who have filed proofs of claim against the Debtors’ estates.

          17.      While the Trust has reconciled the vast majority of unsecured claims filed in these

 cases, the claims reconciliation process remains ongoing. Specifically, the Trust is in the process

 of reviewing disputed contingent, litigation, and lease rejection claims, among other categories,

 which, in some cases, are contingent on pending non-bankruptcy litigation including those

 described above and pending pre-petition class actions filed outside of the Bankruptcy Court that

 are still pending. A further extension of time of the Current Claims Objection Deadline will

 permit the Trust the ability to reach out to disputed claimants in an effort to resolve claims prior

 to filing claim objections to the extent possible. Therefore, the Trust respectfully submits that a

 further extension is in the best interest of the Trust and its beneficiaries as it will aid the efficient

 resolution of the remaining disputed claims.

                                            Relief Requested

          18.      By this Motion and pursuant to section 105(a) of the Bankruptcy Code and

 Bankruptcy Rule 9006(b)(1), the Trust seeks an extension of the Current Claims Objection

 Deadline for an additional 180 days to and including September 26, 2020.

          19.      The Trust further requests that the order approving this Motion be without

 prejudice to the rights of the Trust to seek further extensions of the applicable claim objection

 deadline.




                                                     5
 DOCS_SF:102229.4 13046/001
Case 17-31432-sgj11 Doc 1614 Filed 02/05/20               Entered 02/05/20 14:41:43      Page 7 of 12



                                              Basis for Relief

          20.      Section 105(a) of the Bankruptcy Code provides that “the court may issue any

 order, process, or judgment that is necessary or appropriate to carry out the provisions of this

 title.” 11 U.S.C. § 105(a). Furthermore, nothing in the Bankruptcy Code may be construed to

 preclude the Court from “taking any action or making any determination necessary or

 appropriate to enforce or implement court orders or rules, or to prevent an abuse of process.” Id.

          21.      Bankruptcy Rule 9006(b)(1) provides:

                   [W]hen an act is required or allowed to be done at or within
                   a specified period . . . by order of court, the court for cause
                   shown may at any time in its discretion (1) with or without
                   motion or notice order the period enlarged if the request
                   therefore is made before expiration of the period originally
                   prescribed or as extended by a previous order. . . .

 Fed. R. Bankr. P. 9006(b)(1). The Trust is making the request in this Motion before the Current

 Claims Objection Deadline and, accordingly, per the Confirmation Order, the Claims Objection

 Deadline “shall automatically be extended until the Court resolves the request to extend the

 deadline. An automatic extension under this rule shall not require the issuance or entry of an

 order extending the time.” Confirmation Order ¶ 30; see also Bankruptcy Rule 9006(b)(1).

          22.      Although Bankruptcy Rule 9006 does not define “cause,” it has been noted that

 “courts should be liberal in granting extensions of time sought before the period to act has

 elapsed, as long as the moving party has not been guilty of negligence or bad faith and the

 privilege of extensions has not been abused . . . .” 10 Collier on Bankruptcy (Alan N. Resnick &

 Henry J. Sommer, eds., 15th ed. rev. 2009) at 9006-14.

          23.      In the context of determining whether “cause” exists regarding requests for

 extension of time, courts have considered such factors as the size and complexity of the issues

 involved, the debtors’ good faith progress in resolving issues, the amount of time elapsed in the


                                                     6
 DOCS_SF:102229.4 13046/001
Case 17-31432-sgj11 Doc 1614 Filed 02/05/20                 Entered 02/05/20 14:41:43        Page 8 of 12



 case, and whether any prejudice will result to the creditors. See, e.g., In re Express One Int’l,

 Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996).

          24.      The Trust submits that cause exists to extend the Current Claims Objection

 Deadline. The Trust is continuing the claims reconciliation process, and while it has made

 substantial progress and has filed sixteen omnibus objections to date, the Trust requires

 additional time to conclude the review and reconciliation of claims, and to attempt to resolve any

 disputed claims consensually. The Trust will endeavor to resolve disputed claims consensually.

          25.      This is the sixth request for an extension of the Claims Objection Deadline, and

 the Trust submits that the requested extension will not prejudice the Debtors’ creditors or other

 parties in interest. To the contrary, granting the requested extension will assist the Trust in fairly

 and properly administering the Trust and resolving claims consensually to the extent possible.

 As such, the Trust respectfully submits that an extension of the Current Claims Objection

 Deadline for an additional 180 day period to and including September 26, 2020 is warranted.

          26.      Courts in this district have granted similar relief to that requested herein in other

 chapter 11 cases. See, e.g., In re Dependable Auto Shippers, Inc., Case No. 16-34855 (Bankr.

 N.D. Tex. Oct. 30, 2017) (granting liquidating trustee’s motion to extend claims objection

 deadline for approximately 180 days); In re Energy & Exploration Partners, Inc., Case No. 15-

 44931 (Bankr. N.D. Tex. Sept. 7, 2016) (granting reorganized debtors’ and creditor trust’s

 motion to extend claims objection deadline for approximately six months).

                                                   Notice

          27.      The Trust has provided notice of this Motion to (i) the Office of the United States

 Trustee; (ii) counsel to the Reorganized Debtors; and (ii) any persons who have filed a request to




                                                      7
 DOCS_SF:102229.4 13046/001
Case 17-31432-sgj11 Doc 1614 Filed 02/05/20             Entered 02/05/20 14:41:43      Page 9 of 12



 receive documents pursuant to Bankruptcy Rule 2002. In light of the nature of the relief

 requested, the Trust respectfully submits that no further notice is necessary.

                                              Conclusion

                   WHEREFORE, for the reasons stated, the Trust requests the Court enter the

 proposed order granting the Motion, substantially in the form attached hereto as Exhibit A, and

 grant such other and further relief as is just and proper.

 Dated: February 5, 2020                        PACHULSKI STANG ZIEHL & JONES LLP

                                                /s/ Steven W. Golden
                                                Bradford J. Sandler (admitted pro hac vice)
                                                Shirley S. Cho (admitted pro hac vice)
                                                Steven W. Golden (TX Bar No. 24099681)
                                                Pachulski Stang Ziehl & Jones LLP
                                                919 North Market Street, 17th Floor
                                                P.O. Box 8705
                                                Wilmington, DE 19801
                                                Telephone: (302) 652-4100
                                                Facsimile: (302) 652-4400
                                                bsandler@pszjlaw.com
                                                scho@pszjlaw.com
                                                sgolden@pszjlaw.com

                                                -and-

                                                REID COLLINS & TSAI LLP
                                                William T. Reid, IV (TX Bar No. 00788817)
                                                Eric D. Madden (TX Bar No. 24013079)
                                                1601 Elm St., 42nd Floor
                                                Dallas, Texas 75201
                                                Telephone: (214) 420-8900
                                                Facsimile: (214) 420-8909
                                                wreid@rctlegal.com
                                                emadden@rctlegal.com
                                                Counsel for the Adeptus Litigation Trust




                                                   8
 DOCS_SF:102229.4 13046/001
Case 17-31432-sgj11 Doc 1614 Filed 02/05/20   Entered 02/05/20 14:41:43   Page 10 of 12



                                      Exhibit A

                                   Proposed Order




  DOCS_SF:102229.4 13046/001
Case 17-31432-sgj11 Doc 1614 Filed 02/05/20                      Entered 02/05/20 14:41:43              Page 11 of 12




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

                                                          §
  In re:                                                  §   Chapter 11
                                                          §
  ADPT DFW Holdings LLC, et al.,                          §   Case No. 17-31432
                                                          §
                                       Debtors.           §   Jointly Administered under
                                                          §   Case No. 17-31432

          ORDER GRANTING SIXTH MOTION OF THE ADEPTUS LITIGATION
       TRUST FOR AN ORDER EXTENDING THE DEADLINE TO OBJECT TO CLAIMS
                           [Relates to Docket No. ____]

            Upon consideration of the Sixth Motion of the Adeptus Litigation Trust for an Order

  Extending the Deadline to Objection to Claims (the “Motion”)1 filed by the Adeptus Litigation

  Trust (the “Trust”) and the Court having jurisdiction to consider the Motion and the relief

  requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion being

  a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper in this Court pursuant

  to 28 U.S.C. §§ 1408 and 1409; and it appearing that no other or further notice need be provided;


  1
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.


  DOCS_SF:102229.4 13046/001
Case 17-31432-sgj11 Doc 1614 Filed 02/05/20               Entered 02/05/20 14:41:43        Page 12 of 12



  and the Trust has shown good, sufficient and sound justification for the relief requested in the

  Motion and that the legal and factual bases set forth in the Motion establish just cause for the

  relief granted herein; any objections to the requested relief having been withdrawn or overruled

  on the merits; and after due deliberation and sufficient cause appearing therefor, the Court

  hereby finds that the Motion should be granted as provided herein,

                    IT IS HEREBY ORDERED THAT:

           1.       The Motion is GRANTED.

           2.       The Current Claims Objection Deadline is extended to and including September

  26, 2020.

           3.       This Order shall be without prejudice to the Trust’s right to seek a further

  extension or extensions of the September 26, 2020 claims objection deadline.

           4.       This Court shall retain jurisdiction over any and all matters arising from the

  interpretation or implementation of this Order.

                                         ### END OF ORDER ###




                                                      2
  DOCS_SF:102229.4 13046/001
